                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Timisha Martin,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:20-cv-00725-MOC-DCK
                                      )
                 vs.                  )
                                      )
       Sunlight Financial LLC,        )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 15, 2021 Order.

                                               July 15, 2021
